Citation Nr: 0526764	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-35 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for major depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
January 1972 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 RO decision which found that new and 
material evidence had not been submitted to reopen claims for 
service connection for bronchial asthma and major depression.  
In May 2004, the veteran testified at a hearing before the 
RO.

The decision below addresses whether new and material 
evidence has been submitted regarding both claims, and the 
remand which follows addresses the claim for service 
connection for major depression.  That issue is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a September 1983 decision, the RO denied the veteran's 
claim for service connection for asthma.  Evidence received 
since that time is cumulative or redundant, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  In an August 1983 decision, the RO denied service 
connection for a nervous condition.  Evidence submitted since 
the August 1983 denial of the claim is neither cumulative nor 
redundant of evidence already considered, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for bronchial asthma, 
and the September 1983 RO decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).
2.  Evidence submitted subsequent to the August 1983 RO 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
major depression have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in October 
2001 and October 2002 that informed him of the type of 
information and evidence necessary to substantiate his 
claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from October 2001 and October 2002 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from October 2001 and October 2002 
contained specific requests that the veteran provide 
additional evidence in support of his claims.  He was asked 
to tell VA about any other records that might exist to 
support his claims, and was informed that he should send 
information describing such additional evidence or the 
evidence itself to the RO.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159 by way of an SOC dated 
in September 2003.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations are not necessary under the 
circumstances of the claims, as the Board must only determine 
whether new and material evidence has been submitted.  
Service, VA, and private medical records have been associated 
with the claims file, and there do not appear to be any 
outstanding medical records which the Board could obtain that 
are relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  New and material evidence for service connection for 
bronchial asthma

An RO decision in September 1983 denied service connection 
for bronchial asthma.  Such decision is considered final, 
with the exception that the claim may be reopened if new and 
material evidence has been submitted since then, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

In January 2001, the veteran applied to reopen the previously 
denied claim for service connection for bronchial asthma.  As 
applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence"  was recently revised, but the new version only 
applies to applications to reopen which are received by the 
VA on or after August 29, 2001.  The veteran applied to 
reopen his claim prior to this date, and thus the new version 
does not apply to the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001); (38 C.F.R. § 3.156(a) (2003).]

At the time of the RO's decision in September 1983, service 
connection for bronchial asthma had been previously denied.  
In a December 1981 decision, the RO found that asthma had 
pre-existed service, and was not aggravated during service.  
Service medical records were negative for treatment for 
asthma, and the discharge examination was normal.  VA 
outpatient treatment records dated in the early 1980s showed 
ongoing treatment for asthma, with frequent hospitalizations 
resulting from the condition.  At the time of the RO's 
September 1983 decision, the RO found that there was no 
material change in the veteran's asthma, and the claim was 
denied.

Evidence received since the RO's September 1983 decision 
consists of VA and private outpatient treatment and hospital 
records, and testimony presented at a hearing before the RO.  
The VA and private outpatient treatment and hospital records 
continue to show treatment for asthma, and do not suggest 
that the veteran's pre-existing asthma was aggravated during 
service.  At a hearing before the RO in May 2004, the veteran 
testified that his first attack of bronchial asthma was in 
1979.  He said he felt this asthma was related to service 
because he had experienced many allergies and sinus problems 
while in service.  He indicated that he had not been told by 
a physician that his asthma was related to allergies 
experienced during his military service.  

Upon consideration of the evidence of record submitted 
subsequent to the RO's September 1983 decision, the Board 
finds that new and material evidence sufficient to reopen the 
claim has not been submitted.  The additional evidence is not 
new in that the existence of asthma was a previously known 
fact, and the additional evidence is also not material in 
that it does not provide a link between asthma and the 
veteran's military service, or suggest that asthma was 
aggravated during service.   Such evidence is therefore not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.  
38 C.F.R. § 3.156.

Since the RO's 1983 decision, the veteran has again asserted 
that his asthma is related to his military service; however, 
this assertion was previously considered and is not new 
evidence.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  
Moreover, as a layman the veteran has no competence to give a 
medical opinion on diagnosis or etiology of a condition, and 
his statements on such are not material evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board concludes that new and material evidence has not 
been submitted since the 1983 RO decision.  Thus the claim 
for service connection for bronchial asthma is not reopened, 
and the 1983 RO decision remains final.  

III.  New and material evidence for service connection for 
major depression

An August 1983 RO decision denied service connection for a 
nervous condition.  Such decision is considered final, with 
the exception that the claim may be reopened if new and 
material evidence has been submitted since then, and if so 
reopened, the claim will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

In July 2002, the veteran applied to reopen the previously 
denied claim for service connection.  As applicable to the 
present appeal on the issue of reopening a claim for service 
connection for major depression, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).

With these considerations in mind, the Board must consider 
all evidence submitted by the veteran or otherwise associated 
with the claims file since the last final decision.  
Following a complete review of the record, the Board finds 
that the claim for entitlement to service connection for 
major depression should be reopened and reviewed on the 
merits.  Specifically, the veteran's recent testimony and 
submission of private medical evidence from October 2004 
suggest a link between the veteran's period of service and a 
current depressive disorder.  Evidence suggesting such a link 
was not of record at the time of the RO's August 1983 denial 
of the claim.  Thus, such evidence is deemed to be so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  As such, the 
veteran's claim of entitlement to service connection for 
major depression is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  Additional 
development, however, is needed prior to entering a decision 
on the merits as will be discussed below in the remand 
portion of this decision.


ORDER

The application to reopen a claim for service connection for 
bronchial asthma is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for major depression is 
reopened and, to this extent only, the appeal is granted.  


REMAND

With regard to the veteran's reopened claim for service 
connection for major depression, the Board notes that VA has 
a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

Upon review of the claims file, the Board notes that the 
veteran's service medical records are negative for any 
indication of a psychiatric disorder during service.  
However, post-service medical records beginning in the late 
1980s show treatment for psychiatric illness, variously 
diagnosed as major depression, severe generalized anxiety 
disorder, and dysthymic disorder.  The medical evidence shows 
that the veteran has received frequent treatment for 
psychiatric illness on numerous occasions during and since 
the late 1980s.

The Board notes that the veteran has not been given a VA 
examination which addresses the existence and etiology of any 
current psychiatric illness.  Given the diagnoses of 
psychiatric illness contained in private medical records and 
the recent opinion that such condition is related to service, 
the Board finds that such an examination should be given 
prior to further adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following 
actions:     

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  Send the claims folder to 
the examiner for review.  Ask the 
examiner to state in the report that the 
claims folder was reviewed.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  The examiner should 
provide a diagnosis of any current 
psychiatric disorder and provide an 
opinion as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that any 
currently diagnosed psychiatric disorder 
was present during the veteran's military 
service, or was manifest within one year 
following the veteran's separation from 
service.

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed necessary, 
readjudicate the claim for service 
connection for major depression.  If any 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


